The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
All of the references cited in the International Search Report have been considered.  The most pertinent of these references have been applied below.
	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-13 (is)are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
It is unclear what the polyarylene sulfide of claims 3-4 is referred to: before sedimentation, during sedimentation, or/and after sedimentation. For examination purpose, the claimed polyarylene sulfide is considered as before sedimentation, during sedimentation, or after sedimentation.  It is unclear what “the polyarylene sulfide” and “sedimentation” are referred to.  Claims 1 and 13 recite “sedimentation” twice, and it is unclear the sedimentations are carried out twice or once. It is unclear what “the polyarylene sulfide” is referred to the one in the first sedimentation (a mixture of reaction products after polymerization) of the one of the second sedimentation (a mixture of solvent, etc. from the liquid phase of the first sedimentation).  The term “mixed solution” is unclear, because apparently it is more likely to be a suspension or slurry comprising polyarylene sulfide and alkali metal halide particles. For examination purpose, all the aforementioned scenarios are considered.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, and 7-11 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alfes et al. (US 4734484, listed on ISR and IDS).
Alfes (claims, abs., 1:20-30, 2:1-68, ex1-2) discloses a process of recovering polyphenylene sulfide (PPS) by sedimentation of a crude reaction product comprising PPS, N-methylcaprolactam, p-dichlorobenzne, and NaCl (density=2.16) via decanter centrifugal separator at 2k rpm. The obtained PPS particles are washed with distilled water and dried at 140 °C for 8 hrs.
Alfes is silent on the claimed solvent residue amount of claim 11. However, the reference teaches a process of making and raw materials that are indistinguishable from the instant process recited in claims.  In light of this, it appears that the adduct would have inherently possessed the claimed properties.  See MPEP § 2112.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Alfes et al. (US 4734484, listed on ISR and IDS).
Disclosure of Alfes is adequately set forth in ¶1 and is incorporated herein by reference.  Alfes is silent on repeated washing and drying. However, mere duplication of steps has no patentable significance unless a new and unexpected result is produced.  In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP-2144.04.  One of ordinary skill in the art would obviously recognize to repeat the water washing and drying taught by Alfes to further reduce the impurities of PPS particles. 

Claim(s) 2-4 and 12 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Nikkanti et al. (US 20150087805) in view of Alfes et al. (US 4734484).
As to claims 2-4 and 12, Nikkanti (claims, figures, abs., 4, 29, 54-56, 71, ex1-2) discloses a process of separating PPS via two sedimentors.  The PPS in the slurry (after the first sedimentor) can have a particle size of greater than 50 microns, overlapping with the claimed range.  It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.   The PPS (would inherently meet the claimed density for having the same molecular structure) is washed and generate large volume of dilute washing liquid comprising NMP, unreacted p-dichlorobenzene, and NaCl (density=2.16) that requires treatment for materials recovery. 
Nikkanti is silent on the claimed decanter centrifugal separator.
Disclosure of Alfes is adequately set forth in ¶1-2 and is incorporated herein by reference.  In the same area of endeavor or solving the same problem of producing polyphenylene sulfide, Alfes (claims, abs., 1:20-30, 2:1-68, ex1-2) discloses a process of recovering polyphenylene sulfide (PPS) by sedimentation of a crude reaction product comprising PPS, N-methylcaprolactam, p-dichlorobenzne, and NaCl (density=2.16) via decanter centrifugal separator at 2k rpm. Alfres further discloses using decanter centrifuge the salt in the reaction mixture is separated to produce a lower salt content PPS. Alfres further discloses using decanter centrifuge the salt in the reaction mixture is separated to produce a lower salt content PPS. 
Therefore, as to claims 2-4 and 12, it would have been obvious to one of ordinary skill in the art to have modified the process disclosed by Nikkanti and added a decanter separator centrifuging at 2k rpm, or in alternative replaced the second sedimentor with a decanter separator centrifuging at 2k rpm for sequential sedimentation in view of Alfes, because the resultant process would yield a salt content PPS.  One of ordinary skill in the art would obviously expect the process of Nikkanti and Alfes yield the claimed particle sizes of NaCl and PPS, because Nikkanti and Alfes teach a process using the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.  According to the claims. Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. the particle size of PPS, would necessarily flow from a process employing the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the applicant’s position that this would not be the case: (1) applicant must provide evidence to support the applicant’s position, and (2) it would be the examiner’s position that the application contains inadequate disclosure on how to obtain the claimed effects or properties with only the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.

Claim(s) 6 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Nikkanti et al. (US 20150087805) in view of Alfes et al. (US 4734484) and evidenced by Shirota et al. (US 20040087758).
Disclosure of Nikkanti and Alfes is adequately set forth in ¶1-3 and is incorporated herein by reference.  They are silent on the particle size of NaCl. 
Shirota Nikkanti (claims, figures, abs., 34, examples) teaches the typical size of NaCl in a process similar to those of Nikkanti and Alfes (solvent, monomer, etc.) is 5-10 microns.  One of ordinary skill in the art would obviously expect the process of Nikkanti and Alfes yield the claimed particle size of NaCl.
	
	
Claim(s) 10 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Nikkanti et al. (US 20150087805) in view of Alfes et al. (US 4734484) and further in view of Ishibashi et al.  (JP 2011111548, listed on ISR and IDS).
Disclosure of Nikkanti and Alfes is adequately set forth in ¶1-3 and is incorporated herein by reference.  They are silent on the claimed process comprising dehydration and polymerization, which is well known for producing PPS, as taught Ishibashi (abs., claims, examples)  One of ordinary skill in the art would obviously modify the process of Nikkanti and Alfes and apply the dehydration and polymerization of Ishibashi.

Claim Rejections - Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim(s) 1-13 is (are) rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-5, and 7-10 of copending Application No. 17049242 in view of Alfes et al. (US 4734484, listed on ISR and IDS).  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
‘242 (claims 1-2, 4-5, and 7-10) discloses the claimed process of producing PAS and the process parameters: dehydration, polymerization, monomer, NMP, sulfur source, hydroxide of alkali metal, water, alkali metal halide particles, decanter centrifugal sedimentation at 1k-2.5 krpm, washing, PAS particles size and density, NaCl size and density, etc.
‘242 is silent the claimed drying process.  Disclosure of Alfes is adequately set forth in ¶1-2.  One of ordinary skill in the art would obviously recognize to repeat the water washing and drying taught by Alfes to further reduce the impurities of PPS particles.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766